Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority and Status of the Claims
1.	This application is a CON of 16/040,405 07/19/2018 PAT 10813902, which is a CIP of 15/695,327 09/05/2017, PAT 10,085,959, which is a CON of 15/138,733 04/26/2016, PAT 9,757,348, which is a CON of 14/520,116 10/21/2014, PAT 9,326,962, which is a CIP of 14/062,165 10/24/2013, ABN, which claims benefit of 61/894,261 with a filing date 10/22/2013.
2. 	Claims 1-18 are pending in the application.
Double Patenting

3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.1 	Claims 1-18 are rejected under the judicially created doctrine of 
obviousness-type double patenting as being unpatentable over claims 1 and 12 of 
Hoffman et al. US 10,813,901, over claim 1 of  Hoffman’s US 9,308,188, over claims 1-
8 of Hoffman’s US 9,763,903, and over claim 1 of Hoffman’s US 10,751,313.
Although the conflicting claims are not identical, they are not patentably distinct from 
each other and reasons are as follows.
Applicants claim a method for treating an autism-associated clinical trait in a human in need thereof, comprising: administering a daily amount of 100 mg to 750 mg of a-methyl-DL-tyrosine to the human, wherein the administration results in a plasma concentration of a-methyl-DL- tyrosine of from about 800 ng/ml to 2500 ng/ml; in combination with another treatment method effective in treating autism or an autism-associated clinical trait, see claim 1. Dependent claims 2-18 further limit the scope of methods of use, i.e., a dose rage of α-methyl-DL-tyrosine from 100 mg (w/w) to 350 mg (w/w) in claims 2-6, administration strategy in claims 7-11, the plasma concentration is from 800 ng/ml to 1800 ng/ml in claims 12-14, specific clinical trait and psychometric test in claims 15-18.
Hoffman et al.  ‘901 claims a method for providing a plasma concentration of a therapeutic drug for a long term for treating an autism in a subject in need thereof, the method comprising administering to said subject said therapeutic drug at a concentration ranging from about 50 mg (w/w) to about 1500 mg (w/w) daily, wherein said therapeutic drug is a-methyl-DL-tyrosine, wherein said plasma concentration ranges from about 50 ng/ml to 5000 ng/ml, and wherein said term is at least 1 week, see column 46.  
Hoffman’s ‘188 claims a method for treating an autism in a subject in need thereof of an effective amount of tyrosine hydroxylase inhibitor selected from α-methyl-DL-tyrosine, α-methyl-D-tyrosine and α-methyl-L-tyrosine, and dose is from 150-300 mg daily, see claims 1 and 8-10 in columns 8-9. 
	Hoffman’s ‘903 claims a method of treating autism comprising administering to a subject in need thereof an effective amount of α-methyl-DL-tyrosine and an effective amount of gamma-aminobutyric acid (GABA), and the dose of α -methyl-DL-tyrosine
is 150-300 mg, see claims 1-5 in column 12. 
Hoffman’s ‘313 claims a method for treating an autism in a subject in need thereof, the method comprising administering to said subject a composition comprising a therapeutically effective amount of α-methyl-DL-tyrosine, and a pharmaceutically 
acceptable carrier, see column 46.  
The difference between instant claims and Hoffman’s ‘901,’188, ‘903 and ‘313 is that the instant methods of use are embraced within the scope of Hoffman’s ‘901,’188, ‘903 and ‘313.  
One having ordinary skill in the art would find the claims 1-18 prima facie obvious 
because one would be motivated to employ the methods of use of Hoffman’s ‘901,’188, 
‘903 and ‘313 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known compositions and methods of use of Hoffman’s ‘901,’188, ‘903 and ‘313 would possess similar activity to that which is claimed in the reference.

3.2 	Claim 1 is provisional rejected under the judicially created doctrine of 
obviousness-type double patenting as being unpatentable over claim 1 of 
Hoffman et al. co-pending application No. 17/261,397. Although the conflicting claims 
are not identical, they are not patentably distinct from each other and reasons are as 
follows.
	Applicants claim a method for treating an autism-associated clinical trait in a 
human in need thereof, comprising: administering a daily amount of 100 mg to 750 mg 
of a-methyl-DL-tyrosine to the human, wherein the administration results in a plasma 
concentration of a-methyl-DL- tyrosine of from about 800 ng/ml to 2500 ng/ml; in 
combination with another treatment method effective in treating autism or an autism-
associated clinical trait, see claim 1.
	Hoffman et al. ‘397 claims a method for treating an autism in a subject in need 
thereof, the method comprising administering to said subject a composition comprising 
a therapeutically effective amount of α- methyl-DL-tyrosine. and a pharmaceutically 
acceptable carrier, see claim 1.
The difference between instant claims and Hoffman et al.   ‘397 is that the instant methods of use are embraced within the scope of Hoffman’s ‘397.  
One having ordinary skill in the art would find the claim 1 prima facie obvious 
because one would be motivated to employ methods of use of 
Hoffman et al.   ‘397 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known methods of use of Hoffman et al.  ‘397 would possess similar activity to that which is claimed in the reference.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1628     


May 23, 2022